                                 Case 2:20-cv-02033-KJM-JDP Document 10 Filed 01/07/21 Page 1 of 2


                            1 Joseph E. Addiego III (CA SBN 169522)
                              Frederick A. Haist (CA SBN 211322)
                            2 DAVIS WRIGHT TREMAINE LLP
                              505 Montgomery Street, Suite 800
                            3 San Francisco, California 94111
                              Telephone: (415) 276-6500
                            4 Facsimile: (415) 276-6599
                              Email:      joeaddiego@dwt.com
                            5             frederickhaist@dwt.com
                            6 Attorneys for JPMorgan Chase Bank, N.A.
                            7
                            8                     IN THE UNITED STATES DISTRICT COURT
                            9                        EASTERN DISTRICT OF CALIFORNIA
                            10
                                 Mary Valdez,                                  Case No. 2:20-cv-02033-KJM-JDP
DAVIS WRIGHT TREMAINE LLP




                            11
                                             Plaintiff,                        THIRD STIPULATION BETWEEN
                            12                                                 JPMORGAN CHASE BANK, N.A.
                                       v.                                      AND MARY VALDEZ TO EXTEND
                            13                                                 CHASE’S TIME TO RESPOND TO
                                 J.P.Morgan Chase Bank, N.A.,                  THE COMPLAINT AND ORDER
                            14
                                             Defendant.                        NEW RESPONSE DATE: February
                            15                                                 12, 2021
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                 THIRD STIPULATION TO EXTEND TIME TO RESPOND
                                 Case No. 2:20-cv-02033-KJM-DJP
                                 Case 2:20-cv-02033-KJM-JDP Document 10 Filed 01/07/21 Page 2 of 2


                             1         Plaintiff Mary Valdez filed this action on October 12, 2020. Ms. Valdez
                             2 served Defendant JPMorgan Chase Bank, N.A. on October 13, 2020, making
                             3 Chase’s response originally due on November 3, 2020. Based upon the allegations
                             4 in the Complaint, Chase requested and Ms. Valdez initially granted Chase until
                             5 December 1, 2020 to investigate the claims, evaluate early settlement, and
                             6 determine its response to the Complaint, and granted another extension to January
                             7 11, 2021. The parties have preliminarily discussed settlement and believe that they
                             8 may be able to reach resolution without further filings and Court proceedings if
                             9 Chase has additional time to respond to the Complaint.
                            10         The parties stipulate under Local Rule 144, with the Court’s approval, that
DAVIS WRIGHT TREMAINE LLP




                            11 Chase’s time to respond to the Complaint is extended 32 days to February 12,
                            12 2021. This is the third extension Ms. Valdez has granted to Chase. The extension
                            13 will not affect any other date in the case.
                            14         IT IS SO STIPULATED.
                            15 DATED: January 5, 2021                        Respectfully submitted,
                            16                                               DAVIS WRIGHT TREMAINE LLP

                            17                                               By: /s/ Joseph E. Addiego III
                            18                                                   Joseph E. Addiego III
                                                                                 Frederick A. Haist
                            19                                               Attorneys for JPMorgan Chase Bank,
                            20                                               N.A.
                                 DATED: January 5, 2021                      MARTIN & BONTRAGER, APC
                            21
                            22                                               By: /s/ G. Thomas Martin, III
                            23                                                   G. Thomas Martin, III
                                                                                 Nicholas J. Bontrager
                            24                                               Attorneys for Mary Valdez
                            25                                        ORDER
                            26         IT IS SO ORDERED.
                            27 DATED: January 6, 2021
                            28
                                                                          1
                                 THIRD STIPULATION TO EXTEND TIME TO RESPOND
                                 Case No. 2:20-CV-02033-KJM-DJP
